   Case 8:20-cv-00366-DOC-KES Document 2 Filed 02/21/20 Page 1 of 1 Page ID #:27
  AO 440(Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                    Central District of California

                           Pritish Vora



 _ _ _ _ _ ___ _ _ __ ____ _ _ ___
                            Plaintiffs)
                             v.
                                                                              S A C V 20—~ ~-~ b6~~~~~sx
                                                                         Civil Action No.
                       PNC BANK, N.A.




                           Defendants)


                                                 SUMMONS IN A CIVIL ACTION

 TO: (Defendant's name and address)

                                      PNC BANK, N.A.
                                      500 1st Ave.
                                      Pittsburg, PA 15219




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received
                                                                                                   it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United
                                                                                         States described in Fed. R. Civ,
P. 12 (a)(2) or(3) —you must serve on the plaintiff an answer to the attached complain
                                                                                         t or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff
                                                                                              or plaintiffs attorney,
whose name and address are:
                                     Pritish Vora
                                     27758 Santa Marg. Pkwy,#530
                                     Mission Viejo, CA 92691



       If you fail to respond,judgment by default will be entered against you for the relief
                                                                                             demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          C~III~fN:~11.~K11~L~~


Date:       ~E~ 2 ~


                                                                                                          116
